DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on November 18, 2020 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement filed on March 25, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Burkhart et al (US 20170203511; hereinafter Burkhart; cited in the IDS).
	Regarding claim 1, Burkhart discloses a solid freeform fabricated structure component (see figure 20), comprising: a body (2026) having a first end (2012) and a 
	Regarding claim 2, Burkhart discloses the structural component (see figure 20), wherein the body (2026) has a plurality of exterior surfaces (see figure 20), wherein at least one of the exterior surfaces is constructed of or plated with a metal material (paragraph 0068).
Regarding claim 3, Burkhart discloses the structural component (see figure 20), wherein the one or more passageways (see figure 38) define a plurality of interior surfaces, wherein at least one of the interior surfaces is constructed of or plated with an anti-fiction coating (paragraph 0139).
Regarding claim 4, Burkhart discloses the structural component (see figure 20), wherein the body (2026) includes an integral attachment interface at the second end (2024).
Regarding claim 5, Burkhart discloses the structural component (see figure 20), further comprising at least one electrical wire (3872; paragraph 0154) routed through one passageway of the one or more passageways (see figure 38).
Regarding claim 6, Burkhart discloses the structural component (see figure 20), wherein the at least one electrical wire (3872; paragraph 0154) is selected from a group consisting of a power wire configured to carry a power signal, a sensor wire configured to carry a sensed signal, and a control wire configured to carry a control signal (paragraph 3872).


Regarding claim 8, Burkhart discloses the structural component (see figure 20), wherein: the one or more passageways (see figure 38) includes more than two passageways (see figure 38); the at least one electrical wire (3872) is two electrical wires routed through two passageways, respectively, of the more than two passageways; and any remaining passageways is adapted to be connected to a source of pressurized fluid.
Regarding claim 9, Burkhart discloses the structural component (see figure 20), wherein the one or more passageways (see figure 38) is connected to a manifold at each end of the passageway, wherein at least one manifold is configured to connect to a source of pressurized fluid (paragraph 0045).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pimentel (US 8,816,222), Padmore et al (US 8,756,772), Brasier et al (US 8,748,746), Pawluk (US 8,558,112), Pollard, Jr (US 8,294,030) and Chaney et al (US 3,659,247) disclose a structure with one or more passageways.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


March 10, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848